                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                   FORT MYERS DIVISION

HOWARD FRANK,

                 Plaintiff,

v.                                                       Case No: 2:18-cv-162-FtM-99CM

ROCKHILL INSURANCE
COMPANY,

               Defendant.
                                              /

                                    OPINION AND ORDER1

       Before the Court is Plaintiff Howard Frank’s Motion to Dismiss Defendant’s

Counterclaim (Doc. 41) filed on July 17, 2018, which is more than four months after

Defendant filed its Counterclaim. Defendant Rockhill Insurance Co. filed a Response in

Opposition (Doc. 45) but did not object based on timeliness. While this Court does not

condone untimely filings, because Rockhill does not object and substantively responds to

the Motion to Dismiss, the matter will be decided on the merits. For the following reasons,

the Court denies Frank’s Motion.

                                        BACKGROUND

       This is an insurance coverage dispute. In January 2017, Plaintiff purchased a

homeowner’s insurance policy from Rockhill for his home located in Marco Island, Florida



1
  Disclaimer: Documents filed in CM/ECF may contain hyperlinks to other documents or websites.
These hyperlinks are provided only for users’ convenience. Users are cautioned that hyperlinked
documents in CM/ECF are subject to PACER fees. By allowing hyperlinks to other websites, this
Court does not endorse, recommend, approve, or guarantee any third parties or the services or
products they provide on their websites. Likewise, the Court has no agreements with any of these
third parties or their websites. The Court accepts no responsibility for the availability or
functionality of any hyperlink. Thus, the fact that a hyperlink ceases to work or directs the user to
some other site does not affect the opinion of the Court.
(the Policy). Eight months later, in September 2017, Hurricane Irma hit Southwest Florida

and damaged Frank’s home. The parties disagree as to the amount of damage the home

sustained. Frank claims that his property sustained $369,026.51 worth of damage but

Rockhill believes that the damage totals $39,522.23. Rockhill paid Frank $3,310.70 to

repair the damage, which was calculated by subtracting Frank’s deductible and the

recoverable depreciation specified in the Policy.

       Frank then filed a one-count breach of contract case in state court asserting that

Rockhill breached the homeowner’s insurance policy when it failed to pay for all the

damages the hurricane caused to his home, attaching a copy of the insurance policy.

(Doc. 2). Rockhill removed the case to this Court, answered, and filed a one-count

Counterclaim under the federal Declaratory Judgment Act, 28 U.S.C. § 2201, requesting

a declaratory judgment that no payments are due to Frank under the Policy. (Id., p. 11 ¶

1).   In its Counterclaim, Rockhill maintains that its calculation of Frank’s damages is

correct according to certain exclusions in the Policy and Frank failed to provide proof of

loss as to any other damages. Rockhill further claims Frank’s estimate of damages is

hyper-inflated and requires unnecessary replacement of items that have no damage.

       Frank now moves to dismiss the Counterclaim, arguing that the Counterclaim fails

to state a claim upon which relief can be granted, in part because it is redundant of his

breach of contract claim.

                                      STANDARD

       A motion to dismiss a counterclaim under Rule 12(b)(6) “is evaluated in the same

manner as a motion to dismiss a complaint.” Whitney Info. Network, Inc. v. Gagnon, 353

F. Supp. 2d 1208, 1210 (M.D. Fla. 2005) (citation omitted). A pleading must contain “a




                                            2
short and plain statement of the claim showing that the pleader is entitled to relief.” Fed.

R. Civ. P. 8(a)(2). Rule 12(b)(6) of the Federal Rules of Civil Procedure provides for

dismissal when a plaintiff fails “to state a claim upon which relief can be granted.” When

considering a motion to dismiss under Rule 12(b)(6), the reviewing court must accept all

factual allegations in the counterclaim as true and view them in a light most favorable to

the plaintiff. See Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). This preferential standard

of review, however, does not permit all pleadings adorned with facts to survive the next

stage of litigation. The Supreme Court has been clear on this point—a district court

should dismiss a claim where a party fails to plead facts that make the claim facially

plausible. See Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). A claim is facially

plausible when the court can draw a reasonable inference, based on the facts pled, that

the opposing party is liable for the alleged misconduct. See Iqbal, 556 U.S. at 678. Thus,

“the-defendant-unlawfully harmed me accusation” is insufficient. Id. at 677.

                                      DISCUSSION

       Plaintiff moves to dismiss Rockhill’s Counterclaim on two grounds. First, Plaintiff

argues that declaratory relief is not appropriate in this case because there is no actual

controversy regarding coverage because the Policy is unambiguous. Second, Frank

argues that Defendant has an adequate remedy at law for breach of contract which

already addresses the issues raised in the Counterclaim, making the Counterclaim

redundant and unnecessary. The Court will address each argument in turn.

       The Declaratory Judgment Act grants federal courts the discretion to “declare the

rights and other legal relations of any interested party seeking such declaration.” 28

U.S.C. § 2201(a). Under the Declaratory Judgment Act this Court has discretion to rule




                                             3
on an actual controversy but is “under no compulsion to exercise ... jurisdiction.” Brillhart

v. Excess Ins. Co., 316 U.S. 491, 494 (1942). The Court has “unique and substantial

discretion in deciding whether to declare the rights of litigants,” as the Act “confers a

discretion on the courts rather than an absolute right on the litigants.” Wilton v. Seven

Falls Co., 515 U.S. 277, 286-87 (1995).

       Here, Rockhill brings a Counterclaim under the federal Declaratory Judgment Act.

(Doc. 3, p. 11, ¶ 1.) Thus, federal case law interpreting the federal Declaratory Judgment,

28 U.S.C. § 2201 et seq. governs and Florida law regarding the Florida Declaratory

Judgment Act is not applicable. Erie R.R. v. Tompkins, 304 U.S. 64 (1938); Hartford

Accident & Indem. Co. v. Beaver, 466 F.3d 1289, 1291 (11th Cir. 2006). Therefore, both

parties’ reliance on Florida case law in this regard and those courts’ interpretation of the

Florida Declaratory Judgment Act (Doc. 41; Doc. 45) is misplaced.

       “An essential element for a declaratory judgment action is the existence of an

‘actual controversy’ between the parties, a term which holds the same meaning as the

cases and controversies requirement of Article III to the United States Constitution.” Blitz

Telecom Consulting, LLC v. Peerless Network, Inc., 151 F. Supp. 3d 1294, 1302 (M.D.

Fla. 2015) (citing Aetna Life Ins. Co. of Hartford, Conn. v. Haworth, 300 U.S. 227, 239-40

(1937)).   A court therefore must consider “whether the facts alleged, under all the

circumstances, show that there is a substantial controversy, between parties having

adverse legal interests, of sufficient immediacy and reality to warrant the issuance of a

declaratory judgment.” MedImmune, Inc. v. Genentech, Inc., 549 U.S. 118, 127 (2007)

(quoting Md. Cas. Co. v. Pacific Coal & Oil Co., 312 U.S. 270, 273 (1941)). “Ordinarily,

a controversy is not sufficiently immediate or real where the parties’ dispute is only




                                             4
hypothetical and not yet ripe, has been rendered moot, or where the court’s resolution of

the matter would be purely academic.” Blitz, 151 F. Supp. 3d at 1302 (citation omitted).

However, a claim for declaratory judgment should be permitted “to proceed where

declaratory relief would (1) serve a useful purpose in clarifying and settling the legal

relations in issue, and (2) terminate and afford relief from the uncertainty, insecurity, and

controversy giving rise to the proceeding.” Traturyk v. Western-Southern Life Assurance

Co., 6:15-cv-1347-Orl-40TBS, 2016 WL 727546, *3 (M.D. Fla. Feb. 24, 2016) (internal

citations omitted).

       A. Actual Controversy

       As explained above, under the federal Declaratory Judgment Act, there must be

an “actual controversy” between the parties that is substantial, immediate, and not

hypothetical. Frank contends that declaratory relief is not appropriate in this insurance

contract dispute because the insurance policy is clear and unambiguous.                 Rockhill

responds that declaratory judgement is warranted and asserts that actual controversy

exists in this case as to the determination of the rights, duties, and obligations of all parties

under the Policy.

       Here, Rockhill has established that its claim for declaratory relief against Frank

constitutes an actual controversy appropriate for judicial resolution. Specifically, Rockhill

pleads the existence of a legal relationship between the parties as well as an ongoing live

controversy with respect to contractual obligations under the Policy.            Indeed, Frank

initiated this lawsuit to allege that Rockhill had breached the Policy by denying his claim

for insurance proceeds and to demand payment under the Policy. Regarding Plaintiff’s

argument that the Policy’s terms are unambiguous, a court may issue a declaratory




                                               5
judgment based on a factual dispute, irrespective of whether the parties agree on the

meaning of a policy term.2 See Daytona Beach Riverhouse, Inc. v. Chubb Custom Ins.

Co., No. 6:13-cv-1461-Orl-22GJK, 2014 WL 12611320, *3 (M.D. Fla. Mar. 20, 2014).

Thus, the Court finds Rockhill has properly alleged an actual controversy.

       B. Redundancy

       Frank next argues that Rockhill’s Counterclaim for declaratory judgement will be

resolved by Frank’s claim for breach of contract, thus rendering the Counterclaim

unnecessary and subject to dismissal. In response, Rockhill contends its Counterclaim

adds value because its affirmative defenses would not determine whether their proposed

interpretation of the Policy is correct, which it seeks a declaration of in its Counterclaim.

       District Courts within the Eleventh Circuit have ruled both ways on the issue of

whether to dismiss a declaratory judgment claim when other claims before the court may

provide complete relief and resolution of all disputed issues in the case. “Because the

decision to entertain a declaratory claim is discretionary, some courts dismiss claims for

declaratory relief where the plaintiff also alleges a sufficient and related breach of contract

claim. Other courts allow claims for declaratory relief to travel with a claim for breach of

contract.” Kenneth F. Hackett & Assocs., Inc. v. GE Capital Info. Tech. Sol., Inc., 744 F.

Supp. 2d 1305, 1310 (S.D. Fla. 2010) (comparing cases; internal citations omitted). See

also MedImmune, Inc., 549 U.S. at 136 (internal citation omitted) (“The Declaratory

Judgment Act provides that a court may declare the rights and other legal relations of any

interested party, not that it must do so.”). Moreover, every declaratory judgment action


2
  In support, Plaintiff cites cases construing Florida’s Declaratory Judgment Act, which have
concluded that declaratory relief is unavailable to settle questions concerning a clear and
unambiguous contract. But as explained above, this Court applies federal law, not state law in
examining whether Rockhill has stated a declaratory judgment claim.




                                              6
must ultimately serve a useful purpose. See Allstate Ins. Co. v. Emp’rs Liab. Assur. Corp.,

445 F.2d 1278, 1280 (5th Cir. 1971) (citation omitted) (“The declaratory judgment remedy

is an all-purpose remedy designed to permit an adjudication whenever the court has

jurisdiction, there is an actual case or controversy and an adjudication would serve a

useful purpose.”).3 When a counterclaim for declaratory relief brings into question issues

that have already been presented by a plaintiff’s complaint and the defendant’s answer,

some courts will dismiss the counterclaim as being duplicative or redundant. See 6

Charles Alan Wright, et al., Federal Practice and Procedure § 1406 (3d ed.) (citations

omitted).

       In its Answer, Rockhill asserts fifteen affirmative defenses, six of which (Aff. Def.

1, 3, 10, 11, 14, 15) are restated verbatim in Rockhill’s Counterclaim. Even so, it is not

clear that Rockhill’s Counterclaim for declaratory judgment is completely duplicative of its

affirmative defenses. As Rockhill argues, success on its affirmative defenses will merely

relieve it of liability from Frank’s breach of contract claim. Its Counterclaim, however,

asks for an affirmative declaration that its interpretation of the Policy is correct. (Doc. 45,

pp. 5-6.) Even if Rockhill prevails against Frank on his breach of contract claim, it will not

necessarily obtain such a positive declaration. See, e.g., Medmarc Cas. Ins. Co., 783 F.

Supp. 2d 1214, 1217 (S.D. Fla. 2011) (declining to dismiss counterclaim for declaratory

judgment in insurance action as redundant; quoting and adopting the rationale of

Procentury Ins. Co. v. Harbor House Club Condo. Ass’n, Inc., 652 F. Supp. 2d 552, 556-

57 (D. N.J. 2009)) (“In instances where the declaratory relief is based on contract


3
 In Bonner v. City of Prichard, Ala., 661 F.2d 1206, 1209 (11th Cir. 1981) (en banc), the Eleventh
Circuit adopted as precedent decisions of the former Fifth Circuit rendered prior to October 1,
1981.




                                                7
interpretation, courts are reluctant to dismiss a counterclaim for declaratory relief as

redundant even when it is a near ‘mirror image’ of the complaint because a ‘ruling adverse

to the plaintiff on plaintiff’s claim would merely result in a judgment that plaintiff was not

entitled to the relief requested; although it might logically flow from that judgment that

defendant’s interpretation of the contract was the correct one, defendants would not be

entitled to a judgment to that effect unless [they] specifically requested one.”). Moreover,

if the breach of contract claim and Defendant’s affirmative defenses are truly redundant,

then Frank will suffer no prejudice in allowing the Counterclaim to proceed alongside

Frank’s breach of contract claim. See Regions Bank v. Commonwealth Land Title Ins.

Co., No. 11-23257-CIV, 2012 WL 5410609, at *5 (S.D. Fla. Nov. 6, 2012) (“If, as plaintiff

argues, the counterclaims are truly repetitious, then plaintiff will not have to expend much

time on any additional discovery or briefing.”).

       Thus, at this early stage of the case, it cannot be said that Rockhill’s Counterclaim

serves “no useful purpose.” See 6 Wright, et al., supra, § 1406 (“Thus, the safer course

for the court to follow is to deny a request to dismiss a counterclaim for declaratory relief

unless there is no doubt that it will be rendered moot by the adjudication of the main

action.”). Even if the Counterclaim were wholly redundant, this Court may exercise its

discretion by not dismissing the Counterclaim because “motions to dismiss made under

Rule 12(b)(6) only test the validity of the claim, not its redundancy; a redundant claim

should not be dismissed as long as it is valid.” Wichael v. Wal-Mart Stores, E., LP, No.

6:14-cv-579-Orl-40DAB, 2014 WL 5502442, *2 (M.D. Fla. Oct. 30, 2014). As a result,

Rockhill’s Counterclaim will not be dismissed as redundant.




                                              8
      Accordingly, it is now

      ORDERED:

      Plaintiff’s Motion to Dismiss Defendant’s Counterclaim (Doc. 41) is DENIED.

Plaintiff’s Answer to the Counterclaim is due within FOURTEEN (14) DAYS of this

Opinion and Order.

      DONE and ORDERED in Fort Myers, Florida this 30th day of October, 2018.




Copies: All Parties of Record




                                        9
